Citation Nr: 0634098	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-24 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 30 
percent for hypertensive heart disease.  

3.  Entitlement to an initial compensable evaluation for 
impotency. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1978.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2004, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, for additional development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received in October 2006, the veteran 
requested a hearing before a Veterans Law Judge (VLJ) sitting 
at the RO, instead of a scheduled hearing before a VLJ in 
Washington DC.  Thus, the RO should schedule such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2006).

Accordingly, the case is REMANDED to the RO for the following 
action:

Schedule the veteran for hearing at the 
Atlanta RO before a VLJ, in the order 
this request was received.  Notify the 
veteran in writing of the date, time and 
location of the hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request, or if he 
fails to report for the scheduled hearing 
without good cause, the claims file 
should be returned to the Board, in 
accordance with appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2006).

